Citation Nr: 0409239	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  00-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for the residuals of 
lipoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1978 to April 1998.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Seattle, Washington.  Since that time, the veteran 
relocated to, and now resides, in an area served by the RO in 
Waco, Texas.  In June 2003, the Board remanded the case for 
due process, and to ensure that notice requirements were met.


FINDING OF FACT

Throughout the appeal period, the veteran's lipoma residual 
scars did not involve an exposed surface or an extensive 
area; none was objectively shown to be tender or painful, 
poorly nourished, or ulcerated; and none was unstable, deep, 
or limited motion or other function.


CONCLUSION OF LAW

A compensable rating for the residuals of lipoma is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes (Code) 7899-7819 (in effect 
prior to and from August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundness is not an issue; the matter has been 
considered on the merits.  The veteran was properly notified 
why a compensable rating was not warranted in the June 1998 
RO rating decision, as well as in a statement of the case 
(SOC) in May 2000.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In that SOC, by a letter in July 2003, and in supplemental 
SOCs in April 2002 and August 2003, she was adequately 
notified of the criteria for establishing entitlement to the 
benefit sought, what the evidence showed, and of VA's and her 
respective responsibilities in developing evidence.  She is 
not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, No. 03-7072 (Fed. Cir. January 
7, 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and available postservice 
VA medical records, and arranged for VA examinations.  It is 
noteworthy that while attempts to obtain treatment records 
from the William Beaumont Army Medical Center proved 
unsuccessful, that facility indicated that no records 
pertaining to treatment afforded the veteran were found.  In 
October 2002 the veteran was advised of the revised criteria 
for rating skin disorders (effective August 30, 2002), and 
examined and rated under those criteria.  She has not 
identified any outstanding pertinent records.  All of VA's 
notice and assistance duties, including those mandated by the 
VCAA, are met.

Factual Background

Service records reflect that the veteran was treated on 
several occasions for complaints of a lump on her back, in 
the right paraspinal area.  Lipoma was diagnosed on each 
occasion.  

On December 1997 VA examination (prior to separation from 
service) it was reported that the veteran had a right 
paraspinal lipoma in the region of the T11 or T12 spine 
segment which had been there for a couple of years.  It was 
noted to be asymptomatic.  
A March 1999 VA progress note shows that the veteran 
complained that her lipoma had gotten bigger over the years, 
and that it was not painful.  Examination revealed a 3 by 5 
centimeter (cm.) soft nontender lipoma in the lumbar region.  
A November 1999 VA consultation sheet indicates that the 
veteran claimed that her lipoma had been growing and causing 
discomfort.  

On August 2001 VA skin examination it was reported that the 
veteran had a lipoma removed from her back.  No specific skin 
conditions or lesions were noted on examination.  A scar was 
noted at the site of her lipoma removal.  The diagnosis was 
normal skin.  

On February 2003 VA fee-basis scars examination the veteran 
reported that her lipoma had become symptomatic in the late 
1990's.  It was noted that it was removed in 2001, leaving 
residual scars.  She mentioned that since the removal she 
experienced tenderness in the scar area, usually precipitated 
with use of back muscles.  She was not undergoing any 
treatment for the condition.  Examination revealed a right 
paraspinal scar on the veteran's back located at 
approximately the T11 region.  The scar measured 6 cm. in 
length.  Four .5 cm. scars were also noted, two above and two 
below the larger scar.  The scars were not tender to 
palpation.  No adherence to the underlying tissue was 
reported.  Skin texture was within normal limits, and the 
scars were stable.  All five scars were elevated, measuring 
approximately 1 millimeter.  All the scars were superficial, 
and there was no underlying soft tissue damage.  There was no 
inflammation, edema or keloid formation.  No areas of 
induration or inflexibility of the skin in the area of the 
scars was observed.  Significant disfigurement secondary to 
the scars was reported.  No limitation of motion or function 
was attributed to the scars.  The diagnosis was disfiguring 
scars, status post surgical removal of right paraspinal 
lipoma.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  When, after careful consideration of all 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
observes at the outset that this appeal is from an initial 
rating assigned with the grant of service connection in June 
1998.  However, the lipoma residuals have remained 
essentially static throughout the appeal period, and staged 
ratings are not indicated.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change)  As noted, the RO has advised 
the veteran of the rating criteria changes.

The veteran's service-connected skin disability has been 
rated under Diagnostic Codes (Code) 7899-7819 of VA's 
Schedule for Rating Disabilities (Rating Schedule).  See 38 
C.F.R. § 4.118.  See also 38 C.F.R. §§ 4.20, 4.27 (unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99").

The "old" criteria under Code 7819 (new growths, benign, 
skin) state that the disorder is to be rated as eczema (Code 
7806).  Under Code 7806, a zero percent rating is for 
assignment with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
The next higher, 30 percent, rating requires exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating is warranted with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, Code 7806 (effective prior to August 30, 
2002).

Under the revised Code 7819 criteria, benign skin neoplasms 
shall be rated as disfigurement of the head, face, or neck 
(Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805) or 
impairment of function.  A maximum 10 percent rating is 
warranted for scars, other than on the head, face, or neck, 
that are superficial and do not cause limited motion, with an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
Code 7802.  Scars that are superficial (not associated with 
underlying soft tissue damage) and unstable, and scars that 
are superficial and painful on examination warrant a maximum 
10 percent evaluation.  Codes 7803 and 7804.  Other scars are 
rated on limitation of function of the affected part.  Code 
7805.

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's 
New World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Analysis

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria (either the 
former or the revised) for a compensable rating for the 
veteran's residuals of a lipoma are not met for any period of 
time during the appellate period.  

Considering the rating criteria in effect prior to August 30, 
2002, the Board notes that the disability does not involve an 
exposed surface or extensive area.  And, while the VA 
examiner in February 2003 described "significant" 
disfigurement attributable to the veteran's scars, the 
clinical findings reported on examination reflected no 
symptoms.  Therefore, a compensable rating under the "old" 
Code 7819 (or Code 7806) criteria is not warranted.  
Additionally, the superficial scars are not shown to be 
either poorly nourished, with repeated ulceration, or tender 
and painful on objective demonstration so as to warrant a 10 
percent rating under the "old" Codes 7803 or 7804, 
respectively.  Furthermore, the evidence does not show, and 
the veteran has not alleged, that her service-connected 
lipoma residuals have resulted in any functional impairment; 
hence, a higher evaluation is also not assignable under 
former Code 7805.

Considering the claim under the revised Code 7819 criteria 
(effective August 30, 2002), as the medical evidence does not 
show that the lipoma scars are deep or cause limited motion 
and involve an area or areas exceeding 6 square inches (39 
sq. cm.), a 10 percent rating under Code 7801 is not 
warranted.  A compensable rating under Code 7802 is not 
warranted, as the veteran's scars do not involve an area or 
areas of 144 square inches (929 sq. cm.) or greater.  See 
February 2003 VA examination report.  As none of the 
veteran's scars has been described as unstable (exhibiting 
frequent loss of covering of skin over the scar), or painful 
on examination, a compensable rating under Codes 7803 and 
7804, respectively, is not warranted.  Id.  Further, the 
medical evidence does not show that any of the lipoma 
residual scars causes any limitation of function.  On 
February 2003 VA examination the examiner reported that there 
was "no limitation of motion or function caused by the 
scars."  Therefore, a compensable rating under Code 7805 is 
not warranted.  While the revised criteria provide for 
compensation for disfigurement of the head, face, and neck 
(Code 7800), here there is no such involvement.

For all the foregoing reasons, the Board must conclude that 
the noncompensable rating assigned for the lipoma scars is 
proper.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, the preponderance of the evidence is 
against the veteran's claim.


ORDER

A compensable rating for the residuals of lipoma is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



